Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Covenant Transportation Group, Inc. (the "Company") on Form 10-K for the year ending December 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Richard B. Cribbs, Chief Financial Officer of the Company, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, hereby certify, that to the best of my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 3, 2015 /s/ Richard B. Cribbs Richard B. Cribbs Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Covenant Transportation Group, Inc. and will be retained by Covenant Transportation Group, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Back to Form 10-K
